Citation Nr: 0432946	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  99-03 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased disability rating for service-
connected peptic ulcer disease, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to May 1973.

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from an August 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (the RO) which granted service connection 
for peptic ulcer disease (PUD), which was evaluated as 
noncompensably disabling; and for rheumatic heart disease, 
evaluated as 10 percent disabling.  The veteran disagreed 
with the assigned ratings and an appeal was subsequently 
perfected.  

In June 2000, the rating for PUD was increased to 10 percent 
by the RO.  In a decision dated in November 2003, the Board 
denied the veteran's claim for a rating in excess of 10 
percent for PUD, and remanded the issue of entitlement to an 
increased rating for rheumatic heart disease.  The veteran 
duly appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (the Court).  In July 2004, 
pursuant to a Joint Motion for Partial Remand, the Court 
vacated the Board's November 2003 decision as to the issue of 
an increased rating for PUD.  The parties noted that the 
Court lacked jurisdiction with regard to the increased rating 
claim for rheumatic heart disease which had been remanded by 
the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Joint Motion in substance indicated that the Board should 
readdress the issues of whether the symptomatology of PUD 
required for a higher rating was present and whether staged 
ratings are appropriate in light of any change in 
symptomatology over the relevant time period.  See Fenderson 
v. West, 12 Vet.App. 119 (1999).

Upon review, the Board notes that the veteran was previously 
examined by VA in October 2001, over three years ago.  
Although the report of this examination does not on its face 
appear to reflect any inadequacies in the evaluation of the 
veteran's service-connected PUD, the Board believes that due 
to the substantial passage of time since that exam, and in 
light of the Court's Order requiring that the veteran's 
symptomatology be revisited, development is in order to 
afford him a new medical examination to evaluate his 
disability.  See e.g. Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) [Court determined that Board should have ordered 
contemporaneous examination of veteran because a 23-month old 
exam was too remote in time to adequately support the 
decision in an appeal for an increased rating]; see also 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) [where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence which adequately addresses 
the level of impairment of the disability since the previous 
examination].

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
VA and private, who have treated him for 
PUD since October 2001.  After securing 
any necessary authorizations, the RO 
should request copies of all indicated 
records and associate them with the 
claims folder.  

2.  VBA should schedule the veteran for 
an examination to determine the current 
severity of his service-connected PUD.  
The examiner is requested to provide an 
opinion as to the current nature and 
severity of any manifestations of the 
veteran's PUD, to include the frequency 
of symptom recurrences.  The examiner is 
requested to state whether the veteran 
has anemia and/or sustained weight loss 
that is productive of any impairment in 
health, and also to comment on the 
presence and degree, or absence of, pain, 
vomiting, hematemesis or melena.  All 
findings should be reported in detail.  
Any diagnostic testing which is deemed by 
the examiner to be necessary to an 
informed opinion should be completed.  A 
report of the examination should be 
associated with the veteran's VA claims 
folder.

3.  VBA should then readjudicate the 
claim on appeal.  If any claim is denied, 
VBA should issue a supplemental statement 
of the case and afford the veteran the 
opportunity to respond.  The case should 
then be returned to the Board for further 
consideration, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




